EXHIBIT 10.2


ALLIANCE BANCORP, INC. OF PENNSYLVANIA
2011 STOCK OPTION PLAN
COMPENSATORY STOCK OPTION AGREEMENT


A COMPENSATORY STOCK OPTION (“Option”) for a total of ____________ shares of
common stock, par value $0.01 per share (“Common Stock”), of Alliance Bancorp,
Inc. of Pennsylvania, a Pennsylvania corporation (the “Corporation”), is hereby
granted this 20th  day of July 2011 (hereinafter referred to as the “Date of
Grant”) to _______________________ (the “Optionee”) pursuant to the
Corporation’s 2011 Stock Option Plan (the “Plan”).  The Option granted hereby is
subject in all respects to the terms and provisions of the Plan and this
Agreement.  The Option granted hereby is a compensatory or Non-Qualified Option,
and is not an Incentive Stock Option.  Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Plan.


1.           Option Price.  The option price shall be $11.05 for each share of
Common Stock eligible to be exercised hereunder, which price is not less than
the greater of: (i) 100% of the Fair Market Value of the Common Stock on the
Date of Grant of this Option or (ii) $10.00.


2.           Exercise of Option.  This Option shall become vested and be
exercisable pursuant to the provisions of Section 8.03 of the Plan, as follows:


(a)           Schedule of Right of Exercise.


Date on Which the Option
May First be Exercised
 
Number of Shares of Common Stock Subject
to the Option Which May be Exercised
July 20, 2012
 
 
July 20, 2013
 
 
July 20, 2014
 
 
July 20, 2015
 
 
July 20, 2016
         

The right to exercise the Option pursuant to the above schedule is
cumulative.  In accordance with the provisions of Section 8.03(b) of the Plan,
the above vesting schedule shall not apply, and vesting shall be accelerated, in
the event of the Optionee's death or Disability or in the event of a Change in
Control.


(b)           Method of Exercise.  This Option shall be exercisable by written
notice to the Secretary of the Corporation on the Compensatory Stock Option
Exercise Form provided herewith which shall:


 
(i)
state the election to exercise the Option, the number of shares with respect to
which it is being exercised, the person in whose name the stock certificate or
certificates for such shares of Common Stock is to be registered, his or her
address and Social Security number (or if more than one, the names, addresses
and Social Security numbers of each of such persons);

 
 
 

--------------------------------------------------------------------------------

 
 
Compensatory Stock Option Agreement
Page 2



 
(ii)
be signed by the person or persons entitled to exercise the Option and, if the
Option is being exercised by any person or persons other than the Optionee, be
accompanied by proof, satisfactory to counsel for the Corporation, of the right
of such person or persons to exercise the Option;



 
(iii)
be in writing and delivered in person or by certified mail to the Secretary of
the Corporation at its main office; and



 
(iv)
be accompanied by payment for the shares of Common Stock with respect to which
the Option is being exercised.



Payment of the purchase price of any shares with respect to which the Option is
being exercised shall be made in accordance with the provisions of Section 8.07
of the Plan.


(c)          Restrictions on Exercise.  This Option may not be exercised if the
issuance of the shares of Common Stock upon such exercise would constitute a
violation of any applicable federal or state securities law or regulation or any
other law or valid regulation.  As a condition to the exercise of this Option,
the Corporation may require the person exercising this Option to make any
representation or warranty to the Corporation as may be required by any
applicable law or regulation.


3.          Non-transferability of Option.  This Option may not be transferred
except as provided in Section 8.05 of the Plan.  The terms of this Option shall
be binding upon the executors, administrators, heirs, successors, assigns or
legal representative of the Optionee.


4.          Term of Option.  Subject to the exceptions provided in Sections
8.04(b) and 8.09(b) of the Plan, this Option may be exercised at any time on or
after it vests and becomes exercisable until the earlier of (i) ten (10) years
after the date hereof or (ii) six months after the date on which the Optionee
terminates employment and/or service as a Non-Employee Director. Provided,
however, in the event the Optionee terminates his employment or service as a
director with the Corporation or a Subsidiary Company following a Change in
Control without having fully exercised this Option, the Optionee will have a
right to exercise this Option during the period ending on the earlier of: (i)
the last day of the original ten (10) year term or (ii) the day which is
eighteen (18) months after the date on which employment or service as a director
terminates.


5.          Withholding.  In accordance with Article XII of the Plan, the
Corporation shall be entitled to withhold from any compensation or other
payments then or thereafter due to the Optionee such amounts as may be necessary
to satisfy any withholding requirements of federal or state law or regulation
and, further, to collect from the Optionee any additional amounts which may be
required for such purpose.
 
 
 

--------------------------------------------------------------------------------

 
 
Compensatory Stock Option Agreement
Page 3
 
6.             Terms and Conditions.  The terms and conditions included in the
Plan are incorporated herein by reference, and to the extent that any conflict
may exist between the terms and conditions included in the Plan and the terms of
this Agreement, the terms and conditions included in the Plan shall control.
 
ATTEST:
 
ALLIANCE BANCORP, INC. OF  PENNSYLVANIA
       
  
 
By: 
  
Kathleen P. Lynch
   
Dennis D. Cirucci
Secretary
   
President and Chief Executive Officer
           
OPTIONEE
           
By:
  



 
 

--------------------------------------------------------------------------------

 


ALLIANCE BANCORP, INC. OF PENNSYLVANIA
2011 STOCK OPTION PLAN
COMPENSATORY STOCK OPTION EXERCISE FORM


ATTN:
Secretary of the Corporation

Alliance Bancorp, Inc. of Pennsylvania


Dear Sir or Madam:


The undersigned elects to exercise his/her Compensatory Stock Option to purchase
__________ shares of Common Stock pursuant to the 2011 Stock Option Plan (the
“Plan”).  Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Plan.


In accordance with Section 8.07 of the Plan, delivered herewith in satisfaction
of the required purchase price is (select applicable choice(s)):


___ (a)
cash or a check payable to Alliance Bancorp, Inc. of Pennsylvania in the amount
of $_________;



___ (b)
irrevocable instructions to a broker to sell the Option Shares and then to
properly deliver to the Corporation the amount of sale proceeds to pay the
exercise price and any applicable tax withholding; or



___ (c)
if previously approved by the Board or the Committee, certificate(s) for
________ shares of Common stock having a value of $_____________ as of the date
hereof, and/or Option Shares having a value of $_____________as of the date
hereof shall be withheld.



If Common Stock is enclosed in full or partial consideration of the purchase
price pursuant to choice (c), above, I am attaching a notification from the
Board of Directors or the Committee advising:  (i) that such means of payment
has been authorized and (ii) as to the fair market value of the shares proposed
to be tendered by me as required by the provisions of the Plan.


The name or names to be on the stock certificates and the address and Social
Security number or addresses and Social Security numbers of such person or
persons is as follows:


Name:
     
Address: 
               
City
State
Zip Code



Social Security number: 
  




   
Very truly yours,
 
Date:  _______________________
       
(Signature of Person or Persons
   
 exercising the Option)



 
 

--------------------------------------------------------------------------------

 